                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                            CRIMINAL ACTION

VERSUS                                                              NO. 08-188

JASON FLOWERS                                                       SECTION: “G”


                                              ORDER

       Before the Court is Defendant Jason Flowers’ (“Flowers”) “Motion Pursuant to Rule

60(b).”1 Having considered the motion, the record, and the applicable law, for the reasons that

follow, the Court will construe the motion as a motion for authorization for the District Court to

consider the second or successive claims raised therein and transfer the case to the United States

Fifth Circuit Court of Appeals for that court to determine whether petitioner is authorized to file

the instant habeas corpus petition in this District Court.

                                           I. Background

       On November 6, 2008, Flowers was charged in a Superseding Indictment with one count

of conspiracy to possess with intent to distribute 500 grams or more of cocaine hydrochloride and

50 grams or more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

841(b)(1)(B), and 846.2 Flowers was also charged with using a telephone to facilitate a drug

trafficking crime in violation of 21 U.S.C. § 843(b).3 On February 6, 2009, Flowers was charged

in a Superseding Bill of Information with conspiracy to possess with intent to distribute 50 grams



       1
           Rec. Doc. 748.
       2
           Rec. Doc. 39.
       3
           Id.



                                                  1
or more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.4 The

Superseding Bill of Information also charged Flowers with having a prior felony drug conviction

in violation of 21 U.S.C. § 851(a).5

        On March 11, 2009, Flowers entered a guilty plea as to Counts One and Two of the

Superseding Bill of Information.6 On July 1, 2009, Flowers appeared before the Honorable Kurt

D. Engelhardt and was sentenced to a term of 288 months imprisonment, to be followed by a term

of supervised release of ten years.7

        On July 1, 2010, Flowers filed a motion under 28 U.S.C. § 2255 seeking to vacate, set

aside, or correct his sentence.8 Flowers raised four issues in the motion to vacate: (1) Flowers

asserted that his guilty plea was involuntary and unknowing because he was not aware that he

would be subject to a 24 year sentence; (2) Flowers argued that the Government was required to

prove his prior conviction beyond a reasonable doubt; (3) Flowers contended that his attorney

failed to file a notice of appeal on his behalf; and (4) Flowers asserted that he received ineffective

assistance of counsel during the pre-trial, plea, and sentencing stages of the case.9 On November




        4
            Rec. Doc. 207.
        5
            Id.
        6
            Rec. Doc. 240.
        7
            Rec. Doc. 337.
        8
          Rec. Doc. 546. Flowers filed an amended motion to vacate on July 29, 2019. Rec. Doc. 551. He also filed
a motion for leave to file a second supplemental amendment on March 23, 2011. Rec. Doc. 611.
        9
            See Rec. Docs. 546, 551, 611.



                                                       2
30, 2010, the Government filed an opposition to the motion.10 On September 26, 2013, Judge

Engelhardt denied the motion to vacate.11

        On June 26, 2017, Flowers filed the instant Motion Pursuant to Rule 60(b).12 On May 22,

2018, Judge Engelhardt issued an order requiring the Government to file a response to the

motion.13 On May 30, 2018, the case was reassigned upon the elevation of Judge Engelhardt to the

United States Court of Appeals for the Fifth Circuit.14 On June 11, 2018, the Government filed a

response to the motion.15

                                            II. Parties’ Arguments

A.      Flowers’ Arguments in Support of Rule 60 Motion

        In the instant motion, Flowers challenges his conviction and sentence under the Supreme

Court’s holding in Mathis v. United States and the Fifth Circuit’s holding in United States v.

Hinkle.16 Flowers argues that these cases establish that his prior drug conviction under Louisiana

law was not a controlled substance offense within the meaning of the Sentencing Guidelines

career-offender enhancement.17 Flowers also argues that his attorney was ineffective by failing to




        10
             Rec. Doc. 591.
        11
             Rec. Doc. 664 (denying Rec. Docs. 546, 551, and 611).
        12
             Rec. Doc. 748.
        13
             Rec. Doc. 759.
        14
             Rec. Doc. 762.
        15
             Rec. Doc. 765.
        16
           Rec. Doc. 748 at 1 (citing Mathis v. United States, 136 S. Ct. 2243 (2016); United States v. Hinkle, 832
F.3d 569 (5th Cir. 2016)).
        17
             Id.



                                                         3
object at sentencing.18 Finally, Flowers asserts that the instant motion should not be considered a

second or successive Section 2255 motion because there has been a change in the law.19

B.     The Government’s Response

       In response, the Government argues that Flowers’ motion should be considered a second

or successive Section 2255 motion because it makes substantive claims regarding alleged

ineffective assistance of counsel and the validity of Flowers’ sentence.20 The Government asserts

that Flowers must obtain certification from the Fifth Circuit to file a second or successive Section

2255 motion before it can be considered on the merits by this Court.21 Therefore, the Government

contends that the Court should either dismiss the motion or transfer it to the Fifth Circuit to

determine whether Flowers is authorized to file it.22

                                          III. Legal Standard

       Federal Rule of Civil Procedure 60 regulates the procedures by which a party may obtain

relief from a final judgment. Rule 60(b) provides that a court “may relieve a party from a final

judgment, order, or proceeding” for any of the following reasons:

       (1)         Mistake, inadvertence, surprise, or excusable neglect;
       (2)         Newly discovered evidence that, with reasonable diligence, could not have
                   been discovered in time to move for a new trial under Rule 59(b);
       (3)         Fraud (whether previously called intrinsic or extrinsic), misrepresentation,
                   or misconduct by any opposing party;
       (4)         The judgment is void;



       18
            Id. at 2.
       19
            Id.
       20
            Rec. Doc. 765 at 3.
       21
            Id.
       22
            Id. at 4.



                                                    4
        (5)         The judgment has been satisfied, released, or discharged; it is based on an
                    earlier judgment that has been reversed or vacated; or applying it
                    prospectively is no longer equitable; or
        (6)         Any other reason that justifies relief.23

“Motions under Rule 60(b) are directed to the sound discretion of the district court, and its denial

of relief upon such motion will be set aside on appeal only for abuse of that discretion.”24

        Rule 60(b) has been used to reopen a judgment in a post-conviction proceeding instituted

under 28 U.S.C. § 2255.25 “However, where a Rule 60(b) motion advances one or more substantive

claims, as opposed to a merely procedural claim, the motion should be construed as a successive

§ 2255 motion.”26 “A defendant is generally permitted only one motion under § 2255 and may not

file successive motions without first obtaining [] authorization” from the United States Court of

Appeals for the Fifth Circuit.27 Pursuant to 28 U.S.C § 2255(h), the Fifth Circuit must certify that

the second or successive Section 2255 motion contains either:

        (1) newly discovered evidence that, if proven and viewed in light of the evidence
        as a whole, would be sufficient to establish by clear and convincing evidence that
        no reasonable factfinder would have found the movant guilty of the offense; or
        (2) a new rule of constitutional law, made retroactive to cases on collateral review
        by the Supreme Court, that was previously unavailable.28

        “In Gonzalez, the Supreme Court distinguished between those Rule 60(b) motions that

advance one or more claims from Rule 60(b) motions that attack, not the substance of the federal



        23
             Fed. R. Civ. P. 60(b).
        24
             Seven Elves v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).
        25
             United States v. Hernandes, 708 F.3d 680, 681 (5th Cir. 2013).
        26
           Id. (citing Gonzalez v. Crosby, 545 U.S. 524, 532 & n.4 (2005) (involving Section 2254 petition); United
States v. Williams, 274 F. App’x 346, 347 (5th Cir. 2008) (applying Gonzalez to Section 2255 motions)).
        27
             Id. (citing 28 U.S.C. § 2255(h); United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000)).
        28
             28 U.S.C. § 2255(h).



                                                            5
court’s resolution of a claim on the merits, but some defect in the integrity of the federal habeas

proceedings.”29 The former should be construed as successive post-conviction relief motions,

whereas the latter are bona fide Rule 60(b) motions.30 “Among the express types of motions that

fit into the former category, the Supreme Court included motions that ‘attack[ ] the federal court's

previous resolution of a claim on the merits.’”31 If a Rule 60(b)(6) motion is construed as a

successive Section 2255 motion, the district court does not have jurisdiction to consider it absent

certification by the Fifth Circuit.32

        In the instant motion, Flowers challenges his conviction and sentence under the Supreme

Court’s holding in Mathis v. United States and the Fifth Circuit’s holding in United States v.

Hinkle.33 Flowers also argues that his attorney was ineffective by failing to object at sentencing.34

Therefore, Flowers clearly attempts to raise new claims in the Rule 60(b) motion and must be

construed as a successive Section 2255 motion. Flowers’ argument that the instant motion should

not be considered a successive Section 2255 motion because there has been a change in the law is

unavailing because Section 2255(h) specifically provides that the Fifth Circuit must certify




        29
             Hernandes, 708 F.3d at 681 (quoting Gonzalez, 545 U.S. at 532) (internal quotation marks and brackets
omitted).
        30
             Id.
        31
             Id.
        32
             Id.
        33
           Rec. Doc. 748 at 1 (citing Mathis v. United States, 136 S. Ct. 2243 (2016); United States v. Hinkle, 832
F.3d 569 (5th Cir. 2016)).
        34
             Id. at 2.



                                                         6
whether a second or successive motion may proceed because it raises a new rule of constitutional

law, made retroactive to cases on collateral review by the Supreme Court.35

       A search of the docket records of the United States Fifth Circuit indicates that Flowers has

not sought or obtained the required authorization to bring the claims raised in the instant motion.

Until such time as Flowers has done so, this Court is without jurisdiction to proceed. Pursuant to

28 U.S.C. § 163, if a court “finds that there is want of jurisdiction, the court shall, if it is in the

interest of justice, transfer such action . . . to any other such court in which the action . . . could

have been brought at the time it was filed or noticed.” Accordingly, the Court will transfer the

instant motion to the United States Fifth Circuit Court of Appeals for that court to determine

whether Flowers is authorized under 28 U.S.C. § 2255(h) to bring his successive claims in this

District Court.

                                           IV. Conclusion

       For the foregoing reasons, the Court lacks jurisdiction over the instant matter and will

transfer the instant motion to the United States Fifth Circuit Court of Appeals for that court to

determine whether Flowers is authorized under 28 U.S.C. § 2255(h) to bring his successive claims

in this District Court. Accordingly,




       35
            Id.



                                                  7
       IT IS HEREBY ORDERED that the motion be and hereby is TRANSFERRED to the

United States Fifth Circuit Court of Appeals under the authority of 28 U.S.C. § 1631 for that court

to determine whether Jason Flowers is authorized under 28 U.S.C. § 2255(h) to file a successive

Section 2255 motion in this District Court.
                                     11th day of December, 2018.
       NEW ORLEANS, LOUISIANA, this _____
                                                    11th




                                                           NANNETTE JOLIVETTE BROWN
                                                           CHIEF JUDGE
                                                           UNITED STATES DISTRICT COURT




                                                8
